Matter of Shayolanda M. (2014 NY Slip Op 06364)
Matter of Shayolanda M.
2014 NY Slip Op 06364
Decided on September 25, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 25, 2014Sweeny, J.P., Moskowitz, DeGrasse, Manzanet-Daniels, Clark, JJ.


13016

[*1] In re Shayolanda M., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Karen M. Griffin of counsel), for presentment agency.
Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about February 25, 2014, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fifth degree, and placed her with the Administration for Children's Services' Close to Home Program for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and placing her with the Close to Home Program rather than ordering an adjournment in contemplation of dismissal. This was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]). Appellant had already received an ACD and a juvenile delinquency adjudication as the result of prior arrests. Furthermore, among other things, appellant has a history of violent and aggressive behavior, she demonstrated a pattern of truancy and absconding from placement facilities, her home life was unstable and lacking proper adult supervision, and she was
not compliant with regard to taking psychiatric medications.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 25, 2014
CLERK